     Case 3:19-cv-02094-N Document 20 Filed 05/18/20           Page 1 of 7 PageID 118



                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

CHEYRL M. ENSLEY,                            §
                                             §
        Plaintiff,                           §
                                             §
v.                                           §           Civil Action No. 3:19-CV-2094-N
                                             §
DESOTO INDEPENDENT SCHOOL                    §
DISTRICT,                                    §
                                             §
        Defendant.                           §

                      MEMORANDUM OPINION AND ORDER

        This Order addresses Defendant DeSoto Independent School District’s (“DeSoto

ISD”) motion to dismiss [8]. For the following reasons, the Court grants DeSoto ISD’s

motion and grants Plaintiff Cheyrl M. Ensley leave to amend.

                               I. ORIGINS OF THE DISPUTE

        DeSoto ISD employed Ensley as the Assistant Superintendent of State and Federal

Programs. In April 2018, Ensley alleges that DeSoto ISD considered not renewing her

employment contract due to an allegation of mismanaging funds. However, Ensley pleads

that Ensley exonerated herself of the allegation. After the incident, she decided to file a

grievance because she felt she was unfairly targeted. Ensley states that she informed

DeSoto ISD of her intent to file a grievance, and Ensley claims that DeSoto ISD proceeded

to retaliate against her by not renewing her employment contract. In June 2018, Ensley

received her last paycheck from DeSoto ISD. Then, she filed a claim with the EEOC and

later filed suit against DeSoto ISD. Ensley asserts race, color, and sex discrimination under


MEMORANDUM OPINION AND ORDER – PAGE 1
   Case 3:19-cv-02094-N Document 20 Filed 05/18/20                Page 2 of 7 PageID 119



Title VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981; sex discrimination; age

discrimination under the Age Discrimination in Employment Act (“ADEA”); constructive

discharge; retaliation; and state law tort claims. DeSoto ISD now moves to dismiss

Ensley’s complaint.

                        II. MOTION TO DISMISS LEGAL STANDARD

       When addressing a Rule 12(b)(6) motion to dismiss, the Court must determine

whether the plaintiff has asserted a legally sufficient claim for relief. Blackburn v. City of

Marshall, 42 F.3d 925, 931 (5th Cir. 1995). To survive dismissal, a complaint must include

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). To satisfy this standard, a plaintiff must plead factual

content “that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must

provide “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 555. The plaintiff’s factual allegations

“must be enough to raise a right to relief above the speculative level on the assumption that

all the allegations in the complaint are true (even if doubtful in fact).” Id. (internal citations

omitted).

       In ruling on a Rule 12(b)(6) motion, the Court generally limits its review to the face

of the pleadings, accepting as true all well-pleaded facts and viewing them in the light most

favorable to the plaintiff. Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999).

However, the Court does not accept as true “conclusory allegations, unwarranted factual



MEMORANDUM OPINION AND ORDER – PAGE 2
   Case 3:19-cv-02094-N Document 20 Filed 05/18/20             Page 3 of 7 PageID 120



inferences, or legal conclusions.” Ferrer v. Chevron Corp., 484 F.3d 776, 780 (5th Cir.

2007) (internal quotations and citations omitted).

                   III. THE COURT GRANTS DESOTO ISD’S MOTION

             A. The Court Dismisses Ensley’s Title VII and ADEA Claims

       A plaintiff bringing an employment discrimination claim must first exhaust her

administrative remedies by filing a timely charge with the EEOC and receiving a right-to-

sue notice. See Taylor v. Books A Million, Inc., 296 F.3d 376, 378–79 (5th Cir. 2002). The

Court should not consider unexhausted claims, including “claims that were not asserted

before the EEOC or that do not fall within the scope of the EEOC investigation which can

reasonably be expected to grow out of the charge of discrimination.” Chhim v. Univ. of

Tex. at Austin, 836 F.3d 467, 472 (5th Cir. 2016) (internal quotations and citations omitted).

When filing a Title VII or an ADEA claim in a deferral state like Texas, a plaintiff must

file her EEOC charge within 300 days of the date on which the alleged unlawful

employment practice occurred. 29 U.S.C. § 626(d)(1); 42 U.S.C. § 2000e-5(e)(1); Anson

v. Univ. of Tex. Health Sci. Ctr. at Hous., 962 F.2d 539, 540 (5th Cir. 1992); Lahr v.

Fulbright & Jaworski, L.L.P, 1996 WL 673438, at *1 (N.D. Tex. Aug. 15, 1996). This

requirement “is not a prerequisite to suit in federal court, but a requirement that, like a

statute of limitations, is subject to waiver, estoppel, and equitable tolling.” Zipes v. Trans

World Airlines, Inc., 455 U.S. 385, 393 (1982). But “[t]he burden is on the plaintiff to




MEMORANDUM OPINION AND ORDER – PAGE 3
   Case 3:19-cv-02094-N Document 20 Filed 05/18/20            Page 4 of 7 PageID 121



show a factual basis to toll the limitations period.” Phillips v. Leggett & Platt, Inc., 658

F.3d 452, 457 (5th Cir. 2011).

       Here, the Court determines Ensley’s claims as pled are time barred. Ensley alleges

that DeSoto ISD discriminated and retaliated in April and May 2018, and she received her

last paycheck in June 2018. See Pl., Cheyrl M. Ensley’s, Original Compl. and Jury Demand

(“Ensley’s Compl.”) 2–4 [1]; Def. DeSoto Independent School District’s App. Supp. Its

Mot. Dismiss Pl.’s Original Compl., Additional Attachments (“DeSoto ISD’s App.”) 1–2

[11]. DeSoto ISD contends that Ensley’s claims are time barred. Def. DeSoto Independent

School District’s Br. Supp. Its Mot. Dismiss Pl.’s Original Compl. (“DeSoto ISD’s Br.”)

5–6 [9]. But Ensley argues in response to DeSoto ISD’s motion that that the continuing

violation doctrine should apply because DeSoto ISD’s retaliation continued through April

2019. Pl.’s Resp. Def.’s Mot. Dismiss Pl.’s Original Compl. (“Ensley’s Resp.”) 6–9 [18].

       But the Court determines Ensley’s Title VII and ADEA claims should be dismissed.

Ensley waited to file her EEOC claim until May 2019 – more than 300 days after the

alleged acts. See DeSoto ISD’s Br. 4; DeSoto ISD’s App. 1. Ensley did not plead that

DeSoto ISD’s alleged discriminatory or retaliatory acts continued past June 2018, and she

did not mention this alleged behavior in her EEOC filing. See DeSoto ISD’s App. 4.

Additionally, the EEOC dismissed her complaint, stating that her “charge was not timely

filed with [the] EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge.” Id. Based on her complaint, the Court determines that

Ensley failed to allege claims within the 300-day period. Thus, the Court dismisses

Ensley’s Title VII and ADEA claims against DeSoto ISD.

MEMORANDUM OPINION AND ORDER – PAGE 4
   Case 3:19-cv-02094-N Document 20 Filed 05/18/20               Page 5 of 7 PageID 122



                  B. The Court Dismisses Ensley’s Section 1981 Claims

        42 U.S.C. § 1981 “ensures that all person in the United States have the same right

to make and enforce contracts and prevents impairment of those rights by government and

non-government actors.” Meyers v. La Porte Indep. Sch. Dist., 277 F. App’x 333, 335 (5th

Cir. 2007) (per curiam).      Courts have held that section 1981 prohibits only racial

discrimination. See, e.g., Evans v. City of Hous., 246 F.3d 344, 356 n.9 (5th Cir. 2001). In

order to assert a private right of action against a state actor, a plaintiff must assert a claim

under 42 U.S.C. § 1983, which “provides the exclusive federal damages remedy for the

violation of the rights guaranteed by [section] 1981.” Id. (internal quotations and citations

omitted).

       The Court dismisses Ensley’s section 1981 claims. First, DeSoto ISD argues that

Ensley’s failure to respond results in Ensley’s abandonment of her 1981 claims. Def.’s

DeSoto Independent School District’s Reply Br. Supp. Its Mot. Dismiss Pl.’s Original

Compl. (DeSoto ISD’s Reply”) 1–2 [19]. The Court agrees. The Court determines that by

not responding to DeSoto ISD’s arguments, Ensley abandoned her section 1981 claims.

See Black v. N. Panola Sch. Dist., 461 F.3d 584, 558 n.1 (5th Cir. 2006) (noting that a

plaintiff’s failure to defend her claim resulted in abandonment).

       Even if Ensley did not abandon her section 1981 claims, the Court determines that

these claims should be dismissed. DeSoto ISD contends that Ensley’s section 1981 claim

based on color and sex discrimination should be dismissed because section 1981 applies

only to race. DeSoto ISD’s Br. 10. Because section 1981 claims apply only to race, the



MEMORANDUM OPINION AND ORDER – PAGE 5
   Case 3:19-cv-02094-N Document 20 Filed 05/18/20             Page 6 of 7 PageID 123



Court dismisses Ensley’s section 1981 claims based on color and sex. See Evans, 246 F.3d

at 356 n.9.

       Next, DeSoto ISD contends that Ensley failed to properly seek relief under section

1983. DeSoto’s Br. 10. While Ensley invokes jurisdiction through section 1983, she does

not seek any relief through section 1983. See Ensley’s Compl. 2. Because Ensley cannot

plead an independent cause of action through section 1981, the Court dismisses her

remaining section 1981 discrimination claims.

   C. The Court Declines to Exercise Jurisdiction Over Ensley’s State Law Claims

       Federal courts may exercise supplemental jurisdiction over state claims in any civil

action in which the Court has original jurisdiction. 28 U.S.C. § 1367(a). Determining

whether to exercise supplemental jurisdiction after dismissing the underlying federal

claims is a matter left to the discretion of the Court. Id. § 1367(c)(3); see Heaton v.

Monogram Credit Card Bank, 231 F.3d 994, 997 (5th Cir. 2000). When federal claims are

dismissed at the preliminary stage of the proceedings, judicial economy argues against the

exercise of supplemental jurisdiction over state claims. See La Porte Constr. Co. v.

Bayshore Nat’l Bank, 805 F.2d 1254, 1257 (5th Cir. 1986).

       Here, because the Court dismissed Ensley’s federal claims, the Court declines to

exercise supplemental jurisdiction over the state law claims at this preliminary stage of the

proceedings. Thus, the Court dismisses Ensley’s state law claims.

     IV. THE COURT GRANTS ENSLEY LEAVE TO FILE AN AMENDED COMPLAINT

       The Court grants Ensley leave to file an amended complaint against DeSoto ISD.

When a motion to dismiss is based on complaint insufficiency, “district courts often afford

MEMORANDUM OPINION AND ORDER – PAGE 6
   Case 3:19-cv-02094-N Document 20 Filed 05/18/20                Page 7 of 7 PageID 124



plaintiffs at least one opportunity to cure pleading deficiencies before dismissing a case,

unless it is clear that the defects are incurable or the plaintiffs advise the court that they are

unwilling or unable to amend in a manner that will avoid dismissal.” Great Plains Trust

Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002). “If it appears

that a more carefully drafted pleading might state a claim upon which relief could be

granted, the court should give the claimant an opportunity to amend his claim rather than

dismiss it.” Kennard v. Indianapolis Life Ins. Co., 420 F. Supp. 2d 601, 608–09 (N.D. Tex.

2006) (internal quotations and citations omitted). Ensley has not amended her pleading

yet, and she has not advised the Court that she is unwilling or unable to amend. While the

Court is skeptical that an amendment will cure Ensley’s defects, particularly those

regarding the limitations issue, the Court grants Ensley leave to amend her complaint.

Ensley should file her amended complaint within thirty (30) days of this Order.

                                         CONCLUSION

       The Court determines that Ensley failed to sufficiently plead her claims against

DeSoto ISD, but the Court grants Ensley leave to amend her pleadings within thirty (30)

days of this Order. If Ensley does not replead within that time, the Court will dismiss this

action with prejudice without further notice.

       Signed May 18, 2020.




                                                            ___________________________
                                                                   David C. Godbey
                                                              United States District Judge


MEMORANDUM OPINION AND ORDER – PAGE 7
